DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed September 10th 2020 are the subject matter of this Office Action. 
Election/Restrictions
Applicant’s election without traverse of the following species: NSC 185058 as the species of ATG4B inhibitor, temozolomide as the species of alkylating agent and glioblastoma as the species of cancer in the reply filed on 07/11/2022 is acknowledged.
Claims 3, 5-6 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of ATG4B inhibitor or cancer, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
Priority
Acknowledgement is made of Applicant’s claim to priority to U.S. Provisional 62898504 filed 09/10/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (Medicine, Vol. 97 e12912 published 2018) as evidenced by Yang (US2019/0183860 published 06/20/2019).
 Xu teaches the method of treating cancer in a subject in need comprising administering autophagy inhibitors in combination with chemotherapeutic agents and radiation therapy (abstract). Xu teaches the distinct combination of the autophagy inhibitor chloroquine in combination with the alkylating agent temozolomide and radiation therapy to treat subjects comprising glioblastoma, which yielded progression free survival in administered subjects (abstract, table 1, page 3 right col., page 6 right col.). As evidenced by Yang (US2019/0183860 published 06/20/2019, chloroquine is art-recognized as an ATG4B inhibitor (Figure 24, [0076]). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buccarelli (Cell Death and Disease Vol. 9:841 page 1-17 published 2018),  Yang (US2019/0183860 published 06/20/2019) and Huang (Cancer Cell. Vol. 32 pages 840-855 published 2017) .
 Buccarelli teaches that the combination of the elected alkylating agent temozolomide in combination with radiation therapy represents the standard of care for treating glioblastoma in a subject in need. Buccarelli also teaches the majority of glioblastoma tumors progress within 2 years despite said temozolomide/radiation therapy, due to a subpopulation of glioblastoma stem-like cells, yielding to the underlying resistance to said regimen and disease progression (page 1 right col., page 2 right col.). Buccarelli also teaches that temozolomide induces autophagy in the cancer cell, and said autophagic induction is a potential pathway for temozolomide resistance. Buccarelli teaches administration of art-recognized autophagic inhibitors in combination with temozolomide as a method to exploit the management of glioblastoma growth in subjects in need (page 10-11, Figure 9). Buccarelli teaches that inhibition of autophagy at early steps of cancer growth can reduce the effect of temozolomide on glioblastoma growth while inhibition of autophagy at later stages sensitized said tumor to temozolomide (page 10 right col.). 
Yang teaches targeting proteins related to autophagy signaling such as ATG4B as an effective methodology for the treatment of cancers such as brain tumors ([0002], [0018]-[0019], [0042]). Yang teaches that said temozolomide of the standard care regimen of Buccarelli activates ATG4B (Figure 2, [0027], [0072]).  Yang teaches treatment of H4 glioblastoma cells with temozolomide wherein said treatment results in a resistance to said temozolomide therapy (Figure 73). Yang teaches that incorporation of an inhibitor of ATG4B to said temozolomide therapy overcomes said resistance pathway and results in the reduction of glioblastoma cell proliferation compared to temozolomide monotherapy (Figure 73).  
 However, neither Buccarelli nor Yang teach the incorporation of NSC 185058 to the temozolomide and radiation therapy regimen. 
Huang teaches that the ATG4B inhibitor NSC 185058. Huang teaches that said ATG4B inhibitor is effective at treating glioblastoma tumor growth in a subject in need (abstract, Figure 7H, 7K, page 851 left col. ). Huang also teaches incorporating said ATG4B inhibitor with radiation therapy to treat glioblastomas, wherein said ATG4B inhibitor is administered following radiation therapy also significantly reduced tumor volume in the neoplastic patient (Figure 7H, 7K, page 851 left col., page 853).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the art-recognize ATG4B inhibitor NSC 185058 into a temozolomide and radiation therapy regimen in order to effectively treat glioblastoma in a subject. 
Motivation to administer the ATG4B inhibitor with temozolomide and radiation therapy logically flows from the fact that it was known in the art that while temozolomide and radiation therapy is the standard of care for treating glioblastoma said tumors become resistant to temozolomide due to induction of autophagic signaling. Considering it was known in the art to incorporate an ATG4B inhibitor to temozolomide therapy in order to overcome temozolomide resistance (Yang), coupled with the knowledge that the incorporation of the ATG4B inhibitor NSC 185058 to radiation therapy results in a significant reduction of glioblastoma growth (Huang), said skilled artisan would have readily predicted that incorporation of the ATG4B inhibitor NSC 185058 to said temozolomide/radiation therapy regimen would have effectively reduced glioblastoma growth in the neoplastic patient.  

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628